Lewis, P. J.,
dissents and votes to annul the determination and to deny the application, with the following memorandum: The claim of unnecessary hardship as a ground for a variance is not available to respondent university, which has merely a conditional contract to purchase the property and had knowledge of the existence of the zoning regulations. Wenzel, J., dissents and votes to annul the determination and to deny the application, with the following memorandum: Respondent board of appeals did have original jurisdiction to grant the application for the variance in the light of the reference to it of such applications by the town ordinance. (Town Law, § 267; Town of Oyster Bay Building Zone Ordinance of 1929, § 18; cf. Matter of Sanders v. Davidson, 258 App. Div. 1058, affd. 284 N. Y. 780.) However, the plight of the owners of the property involved is not unique and is due to the fact that rural estates and large mansions generally are things of a past era. This was, in effect, stated as a finding by the board of appeals in its decision. There is no evidence in the record purporting to show *793that that is not a general condition in the neighborhood, which may reflect the unreasonableness of the zoning ordinance itself. On the contrary, there is evidence that four other estates have not been sold, although on the market from two to eight years, up to the time of the hearing before the board. Further, the advent of hundreds of students in the midst of this area of country estates, and of “usual campus facilities” without circumscription, in my opinion would necessarily alter the essential character of the locality. Unnecessary hardship has not been shown and the grant of the variance was improper. (See Matter of Otto v. Steinhilber, 282 N. Y. 71.)